&\

FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA JAN 2 9 2010
C|erk, U.S. District and
Victor Del Rio, ) bankruptcy COUl’lfS

)
Plaintiff, )
)

v. ) Civil Action No.  
)
U.S. Department of Justice et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain " (l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v, CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a resident of Spring, Texas, sues the United States Department of Justice and
Attorney General Eric Holder for alleged acts and omissions stemming from child custody
proceedings in Texas. As best that can be discerned from the mostly incomprehensible
complaint, plaintiff has been in a fierce battle with his ex-wife over the custody of their son since
December 2007 or earlier. Plaintiff seeks an "[e]xpedited writ of habeas corpus . . . for retum of
SON suffering brain damages-brain seizures-history of developmental delays caused by
TRACEY DEL RIO. . . ." Compl. at 4 (page number altered from original) (capitalization in
original). There is no indication, however, that the child is in the custody of a State or federal
government, which is a requirement for obtaining habeas relief. See 28 U.S.C. §§ 2241-2243;
Hensley v. Municipal Courl, San Jose Milpitas Judicial Dislrict, Santa Clara County, California,
411 U.S. 345, 351 (1973) ("The custody requirement of the habeas corpus statute is designed to
preserve the writ of habeas corpus as a remedy for severe restraints on individual liberty").

In any event, the complaint allegations do not implicate the named defendants in the
alleged misconduct and, thus, fail to provide any notice of a claim against them.' In addition,
notwithstanding plaintiffs listing of various federal statutes, Compl. at 1-3, the basis of federal
court jurisdiction is not established. A separate order of dismissal accompanies this

Memorandum Opinion.

rcra ra. rear

w United States District Judge
Date: January  ,2010

' Similarly, the complaint allegations are too vague to provide adequate notice of a claim
against the "third-party defendants" listed on the face of the complaint.

2